  Case 18-09108-RLM-11                           Doc 1346              Filed 11/19/20               EOD 11/19/20 15:48:58                          Pg 1 of 15


                                                   UNITED STATES BANKRUPTCY COURT
                                                 FOR THE SOUTHERN DISTRICT OF INDIANA

In re: USA Gymnastics                                                                                                               Case No. 18-09108
                                                                                                                                      10/01-10/31/2020

                                                        MONTHLY OPERATING REPORT


                                                                                                  Document           Explanation
REQUIRED DOCUMENTS                                                            Form No.            Attached            Attached       Debtor Statement
Schedule of Cash Receipts and Disbursements                                  MOR-1                   X
    Bank Reconciliation (or copies of debtor's bank reconciliations)         MOR-1a                                                          X
    Schedule of Professional Fees Paid                                       MOR-1b                    X
Statement of Operations                                                      MOR-2                     X
Balance Sheet                                                                MOR-3                     X
Status of Post Petition Taxes                                                                                                                 X
Summary of Unpaid Postpetition Debts                                         MOR-4                     X
Listing of Aged Accounts Payable                                             MOR-4a                    X
Accounts Receivable Reconciliation and Aging                                 MOR-5                     X
Debtor Questionnaire                                                         MOR-6                     X

I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached
supporting documentation) is true and correct to the best of my knowledge, information and belief.




/s/ Bernadette M. Barron                                                                                          11/15/2020
Signature of Debtor                                                                                               Date
Bernadette M. Barron
Chief Financial Officer

Note:
The last four digits of the Debtor’s federal tax identification number are 7871.
The location of the Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.



The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information herein is unaudited
and subject to future adjustment. Certain assumtptions have been made as noted herein.
    Case 18-09108-RLM-11   Doc 1346   Filed 11/19/20   EOD 11/19/20 15:48:58   Pg 2 of 15




In re: USA Gymnastics                                                     Case No. 18-09108
                                                                            10/01-10/31/2020
                                 RELATED DEBTORS

None
     Case 18-09108-RLM-11               Doc 1346        Filed 11/19/20        EOD 11/19/20 15:48:58             Pg 3 of 15




In re: USA Gymnastics                                                                                         Case No. 18-09108
                                                                                                                10/01-10/31/2020

                                                       GENERAL NOTES

The financial statements and supplemental information contained herein are unaudited, preliminary, and may not
comply with generally accepted accounting principles ("GAAP") in all material respects. In addition, the financial
statements and supplemental information contained herein is provided to fulfill the requirements of the Office
of the United States Trustee and have been derived from the books and records of the Debtor existing at the time
the Debtor filed its respective petition for relief under chapter 11 of the Bankruptcy Code or based on records.
The Debtor cannot guarantee the reliability of the information contained in the general ledgers and other books
and records that were prepared by their former management. Further, the amounts included herein may differ
materially from the amounts set forth in any of the Debtors' Schedules of Assets and Liabilities and/or the Debtor's
Statement of Financial Affairs.

The Debtor is reporting preliminary financial information that may be subject to substantial and material revision
based upon further review, year-end analysis and/or tax return adjustments.

The Internal Revenue Service has ruled both the Organization and Foundation qualify under Section 501(c)(3)
of the Internal Revenue Code and, are therefore, generally not subject to income taxation under present income tax
laws. Payroll taxes are inclusive of the amount collected by Paychex and can be made available by request.

Insurance Receivables and Contingent Liability are recorded in accordance with the 2017 Audited Financial Statements.

The Debtors reserve the right to amend or supplement the information contained in this report.
           Case 18-09108-RLM-11                          Doc 1346                Filed 11/19/20               EOD 11/19/20 15:48:58                               Pg 4 of 15



In re: USA Gymnastics                                                                                                                                                      Case No. 18-09108
                                                                                                                                                                             10/01-10/31/2020
                                                                                        MOR-1
                                                                          RECEIPTS & DISBURSEMENTS REPORT

                                                        PNC Bank          PNC Bank        PNC Bank       PNC Bank        PNC Bank          PNC Bank        BMO Bank Acct
                                                        Acct #7647        Acct #8792      Acct #0228     Acct #2009      Acct #2326        Acct #6923         #7259              Total
Beginning Book Cash
       Opening Book Balance                              5,865,392.77         2,690.70       37,512.86     600,000.00      535,482.51       1,677,883.77            0.00        8,718,962.61
RECEIPTS
     Accounts Receivable Collections                        55,356.37                                                                                                              55,356.37
     Interest                                                                     0.05            1.03                            6.29                                                  7.37
     Merchandise Sales                                         119.11                         8,256.52                                                                              8,375.63
     Legal Reimbursements                                                                                                                                                               0.00
     Reimbursement from USAG State and Regions                                                                                                                                          0.00
     Membership /Sanctions/ Congress Registration        2,577,785.91                                                                                                           2,577,785.91
     Sales / Receipts                                       10,613.01                                                                                                              10,613.01
     Transfers                                             525,482.51                                                                                                             525,482.51
     SBA PPP Funding                                                                                                                                                                    0.00
     USOPC Funding/NGF                                     550,000.00                                                                                                             550,000.00

TOTAL RECEIPTS                                           3,719,356.91             0.05        8,257.55           0.00             6.29              0.00            0.00        3,727,620.80
DISBURSEMENTS
     Athlete Support/Apparel                                 5,064.84                                                                                                               5,064.84
     Bank Charges/Fees/Unprocessed Voids                  (209,678.37)                        1,913.89                                                                           (207,764.48)
     Computer Related Expenses                              13,131.55                                                                                                              13,131.55
     Contract Labor                                                                                                                                                                     0.00
     Dues/Subscriptions/Licenses                            46,387.93                                                                                                              46,387.93
     Employee Retirement Plan Funding                       88,643.68                                                                                                              88,643.68
     Equipment Purchased                                    10,985.20                                                                                                              10,985.20
     Event Related Expenses                                 56,338.53                                                                                                              56,338.53
     Expenses Paid on Behalf of State/Region                                                                                                                                            0.00
     Insurance/Employee Benefits                           515,922.90                                                                                                             515,922.90
     Misc Administrative Expenses                           16,401.07         1,079.49                                                                                             17,480.56
     Payroll Including Related Taxes                       328,393.44                                                                                                             328,393.44
     Printing/Postage/Freight                                6,282.67                                                                                                               6,282.67
     Professional Fees                                     128,480.38                                                                                                             128,480.38
     Professional Fees - Bankruptcy                        350,000.00                                                                                                             350,000.00
     Purchased Services                                     16,028.12                                                                                                              16,028.12
     Refunds/Returns/Voided Payments                            63.00                                                                                                                  63.00
     Rent - Building/Parking                                 2,584.00                                                                                                               2,584.00
     Rental Property Equipment                               1,034.62                                                                                                               1,034.62
     Repairs and Maintenance                                   959.20                                                                                                                 959.20
     Supplies                                                1,184.71                                                                                                               1,184.71
     Transfers                                                                                                             525,482.51                                             525,482.51
     Travel and Entertainment                               13,303.70                                                                                                              13,303.70
     U.S. Trustee Quarterly Fees                                                                                                                                                        0.00
     Utilities/Telephone                                     9,113.32                                                                                                               9,113.32
TOTAL DISBURSEMENTS                                      1,400,624.49         1,079.49        1,913.89           0.00      525,482.51               0.00            0.00        1,929,100.38


NET CASH FLOW (Receipts Less Disbursements)              2,318,732.42        (1,079.44)       6,343.66           0.00      (525,476.22)             0.00            0.00        1,798,520.42


CASH - END OF MONTH                                      8,184,125.19         1,611.26       43,856.52     600,000.00       10,006.29       1,677,883.77            0.00       10,517,483.03
          Special Purpose Funds                                                                            600,000.00       10,006.29       1,677,883.77                        2,287,890.06
                                                                                 BANK RECONCILIATIONS
                                                       PNC Bank Acct     PNC Bank Acct PNC Bank Acct PNC Bank Acct      PNC Bank Acct     PNC Bank Acct
                                                           #7647            #8792         #0228         #2326              #2010              #3829                              Total
BALANCE PER BOOKS                                        8,184,125.19         1,611.26     43,856.52    600,000.00          10,006.29       1,677,883.77            0.00       10,517,483.03

BANK BALANCE                                             8,246,270.74         1,611.26       43,856.52     600,000.00       10,006.29       1,677,883.77            0.00       10,579,628.58
(+) DEPOSITS IN TRANSIT                                                                                                                                                                 0.00
(-) OUTSTANDING CHECKS                                     (62,145.55)                                                                                                            (62,145.55)
OTHER (ATTACH EXPLANATION)                                                                                                                                                              0.00
ADJUSTED BANK BALANCE*                                   8,184,125.19         1,611.26       43,856.52     600,000.00       10,006.29       1,677,883.77            0.00       10,517,483.03
*Adjusted bank balance must equal balance per books.


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS                                                                                                                                                             1,929,100.38
     Less: Transfers                                                                                                                                                             (525,482.51)
     Plus: Estate Disbursements Made by Outside Source
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                 1,403,617.87
 Case 18-09108-RLM-11                    Doc 1346         Filed 11/19/20           EOD 11/19/20 15:48:58               Pg 5 of 15


In re: USA Gymnastics                                                                                  Case No. 18-09108
                                                                                                         10/01-10/31/2020

                                              MOR-1a
                           DECLARATION REGARDING THE BANK RECONCILIATION

Bernadette M. Barron, hereby declares and states:

I am the Chief Financial Officer for the above-captioned debtor. In this capacity, I am familiar with the day-to-day
operations, business affairs and books and records.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of the
operations and finances of USA Gymnastics and information learned from my review All statements in the Declaration
are based on my personal knowledge, my review of the relevant documents and discussions with certain employees of the
Debtor.

To the best of my knowledge, all of the Debtor's bank balances are reconciled in an accurate and timely manner.



Dated:        11/15/2020                                            /s/ Bernadette M. Barron
                                                                    Bernadette M. Barron
                                                                    Chief Financial Officer
In re: USA Gymnastics                                                                                                                     Case No. 18-09108
                                                                                                                                            10/01-10/31/2020

                                                                               MOR-1b
                                              SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                This schedule is to include all retained professional payments from case inception to current month.
                                                                                                                                                                 Case 18-09108-RLM-11




                                                        Amount                    Check                       Amount Paid              Inception-To-Date
            Payee                        Period         Approved       Payor     Number        Date         Fees    Expenses            Fees        Expenses
                                         Covered
Jenner & Block                      12/5/18-08/31/20       5,260,915   USAG       Wire        10/22/20      176,589                    2,887,674      111,471
Miller Johnson                      12/5/18-9/30/20        1,474,786   USAG       Wire        10/22/20       34,757                      865,504       37,970
                                                                                                                                                                 Doc 1346




Pachulski, Stang, Ziehl & Jones     12/5/18-04/30/20       2,433,516   USAG       92217       10/22/20       25,579                    1,799,643       43,578
Plews Shadley Racher & Braum        12/5/18-09/30/20       2,465,780   USAG        Wire       10/22/20       94,202                    1,172,359       50,099
Barnes & Thornburg                  12/5/18-07/31/20         212,990   USAG       Wire        10/22/20       12,817                       88,781        1,682
Rubin & Levin                       12/5/18-8/31/20         362,467    USAG       92218       10/22/20        4,287                     259,953         7,134
Development Specialists, Inc.       5/15/19-03/31/20        141,683    USAG                                                             118,351           123
FrankGecker LLP                     5/28/19-07/31/20        121,032    USAG       92216       10/22/20        1,769                     105,538           326
                                                                                                                                                                 Filed 11/19/20




 Totals                                                   12,473,170                                        350,000             0      7,297,803       252,383
                                                                                                                                                                 EOD 11/19/20 15:48:58
                                                                                                                                                                 Pg 6 of 15
     Case 18-09108-RLM-11     Doc 1346    Filed 11/19/20            EOD 11/19/20 15:48:58     Pg 7 of 15




In re: USA Gymnastics                                                                       Case No. 18-09108
                                                                                               10/01-10/31/2020

                                          MOR-2
                                  STATEMENT OF OPERATIONS

REVENUE                                              EXPENSES
                                                     Marketing
Marketing                                   52,716   Events: American Cup
Events                                       2,960   Event Refund: Pac Rim
                                                     Events: Other                                        1,173
 Total Marketing and Events                 55,676    Total Marketing and Events                          1,173

Communications
New Media                                   10,135   Membership                                             -
  Total Communications                      10,135   Congress                                               -
                                                     Education                                              -
Women                                          -     Merchandising                                       32,070
Men                                            -     Safe Sport                                         122,015
T&T                                            -      Total Member Services                             154,085
RSG                                            -
Sports Acro                                    -     Communications                                       6,633
Mulit-Discipline                               -     Content                                                -
Gym for all                                    -     New Media                                            2,216
 Total Program                                 -      Total Communications                                8,849

Membership                                 700,000  Women                                                70,230
Congress                                       -    Men                                                  15,600
Education                                   61,879  T&T                                                   6,225
Merchandising                                8,376  Rhythmic                                                898
  Total Member Services                    770,255  Sports Acro                                             -
                                                    Multi Discipline                                        328
Grant Inc-USOPC and NGF                     578,323 Medical                                              40,343
Admin                                        70,911 Gym For All                                             -
  Total Revenue                          1,485,300   Total Program                                      133,624

                                                     International Relations                               5,000
                                                     Governance                                              -
                                                     Administrative                                      456,960
                                                     Legal                                               321,582
                                                     Insurance                                           527,502
                                                     Depreciation                                         11,973
                                                       Total Admin                                     1,323,017




                                                       Total Expenses                                 1,620,748

                                                         TOTAL NET INCOME                              (135,448)
In re: USA Gymnastics                                                                   Case No. 18-09108
                                                                                          10/01-10/31/2020

                                              MOR-3
                                          BALANCE SHEET

ASSETS                                                 LIABILITIES AND NET ASSETS
                                                                                                              Case 18-09108-RLM-11




Current Assets                                         Liabilities
Cash: Operating                           8,229,592    Accounts Payable-Prepetition              1,525,842
Cash: Special Purpose                     2,287,890    Accounts Payable-Post-Petition            4,934,496
 Total Cash                              10,517,482    Contingent Liability                     75,000,000
                                                       Deferred Revenues                         6,995,938
                                                                                                              Doc 1346




Accounts Receivable                             -      Accrued Liabilities                         260,675
Prepaid Expenses                            503,915    PPP Loan                                    804,500
Inventory                                    67,089
Insurance Receivable                     75,000,000    Total Liabilities                        89,521,451
Total Current Assets                     86,088,486
                                                                                                              Filed 11/19/20




Furniture, Fixtures, and Equipment                     Retained Earnings                        (3,979,600)
Property, Plant and Equipment             1,654,030
Accumulated Depreciation                 (1,396,165)
Net Furniture, Fixtures, and Equipment      257,865

Total Assets                             86,346,351    Total Liabilities and Equity             86,346,351
                                                                                                              EOD 11/19/20 15:48:58
                                                                                                              Pg 8 of 15
  Case 18-09108-RLM-11                        Doc 1346            Filed 11/19/20             EOD 11/19/20 15:48:58                      Pg 9 of 15



                                                  MOR-1a
                               DECLARATION REGARDING STATUS OF POST PETITION TAXES

Bernadette M. Barron, hereby declares and states:

I am the Chief Financial Officer for the above-captioned debtor. In this capacity, I am familiar with the day to day tax operations of USA
Gymnastics.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of the operations and finances of
USA Gymnastics, information learned from my review of relevant documents and information that I have received from other members of
management and/or the Debtor's advisors. I am authorized to submit this declaration on behalf of USA Gymnastics and, if I were called upon
to testify, I could and would testify competently to the facts set forth herein. I submit this declaration under penalty of perjury pursuant to
28 U.S.C. Section 1746.


To the best of my knowledge, the Debtor has filed all necessary federal, state and local tax returns and made all required post-petition tax
payments in connection therewith on a timely basis or have promptly remediated any late filings or payments that may have occurred due to
unintentional oversights.



Dated:              11/15/2020                                                 /s/ Bernadette M. Barron
                                                                               Bernadette M. Barron
                                                                               Chief Financial Officer
Case 18-09108-RLM-11        Doc 1346     Filed 11/19/20     EOD 11/19/20 15:48:58   Pg 10 of 15




 In re: USA Gymnastics                                                     Case No. 18-09108
                                                                             10/01-10/31/2020

                ACCOUNTS RECEIVABLE RECONCILATION AND AGING

 Accounts Receivable Reconciliation                                           Amount
 Total Accounts Receivable at the beginning of the reporting period              55,356.37
 + Amounts billed during the period
 - Amounts collected during billing period                                       (55,356.37)
 Total Accounts Receivable at the end of the reporting period                           -
 Accounts Receivable Aging                                                    Amount
 0-30 days old
 31-60 days old
 61-90 days old                                                                          -
 90+ days old
 Total Accounts Receivable                                                               -
 Case 18-09108-RLM-11                 Doc 1346      Filed 11/19/20        EOD 11/19/20 15:48:58          Pg 11 of 15


In re: USA Gymnastics                                                                                Case No. 18-09108
                                                                                                       10/01-10/31/2020
                                       LISTING OF AGED ACCOUNTS PAYABLE

                           Days
Invoice Date            Outstanding                    Vendor                       Description             Amount
           3/31/2019       580        Rubin & Levin                              Professional Fees             3,182.30
           4/30/2019       550        Pachulski Stang Ziehl & Jones LLP          Professional Fees               159.60
           4/30/2019       550        Rubin & Levin                              Professional Fees             5,143.10
           5/31/2019       519        Pachulski Stang Ziehl & Jones LLP          Professional Fees            46,600.10
           6/30/2019       489        Development Specialists, Inc               Professional Fees             5,986.50
           6/30/2019       489        Fred Caruso                                Professional Fees             5,019.00
           6/30/2019       489        Miller Johnson Snell & Cummiskey           Professional Fees             8,480.38
           6/30/2019       489        Pachulski Stang Ziehl & Jones LLP          Professional Fees            36,486.40
           6/30/2019       489        Rubin & Levin                              Professional Fees             8,549.40
           7/31/2019       458        Development Specialists, Inc               Professional Fees             1,417.00
           7/31/2019       458        Fred Caruso                                Professional Fees             5,418.00
           7/31/2019       458        Miller Johnson Snell & Cummiskey           Professional Fees             8,626.70
           7/31/2019       458        Pachulski Stang Ziehl & Jones LLP          Professional Fees            50,819.10
           7/31/2019       458        Rubin & Levin                              Professional Fees               848.20
           8/30/2019       428        Development Specialists, Inc               Professional Fees               409.50
           8/30/2019       428        Fred Caruso                                Professional Fees               812.00
           8/30/2019       428        Miller Johnson Snell & Cummiskey           Professional Fees            12,225.70
           8/30/2019       428        Pachulski Stang Ziehl & Jones LLP          Professional Fees            30,725.40
           9/30/2019       397        Jenner & Block                             Professional Fees            74,681.07
           9/30/2019       397        Miller Johnson Snell & Cummiskey           Professional Fees            11,845.90
           9/30/2019       397        Pachulski Stang Ziehl & Jones LLP          Professional Fees             7,772.10
           9/30/2019       397        Plews Shadley Racher & Braun LLP           Professional Fees            16,339.40
           9/30/2019       397        Rubin & Levin                              Professional Fees             3,857.20
          10/31/2019       366        Jenner & Block                             Professional Fees            64,630.19
          10/31/2019       366        Miller Johnson Snell & Cummiskey           Professional Fees            12,987.10
          10/31/2019       366        Pachulski Stang Ziehl & Jones LLP          Professional Fees             4,719.20
          10/31/2019       366        Plews Shadley Racher & Braun LLP           Professional Fees            19,327.40
          10/31/2019       366        Plews Shadley Racher & Braun LLP           Professional Fees            77,309.60
          11/30/2019       336        Jenner & Block                             Professional Fees            60,124.28
          11/30/2019       336        Miller Johnson Snell & Cummiskey           Professional Fees             8,679.10
          11/30/2019       336        Pachulski Stang Ziehl & Jones LLP          Professional Fees            18,036.60
          11/30/2019       336        Plews Shadley Racher & Braun LLP           Professional Fees            25,069.60
          11/30/2019       336        Plews Shadley Racher & Braun LLP           Professional Fees           100,278.40
          12/31/2019       305        Development Specialists, Inc               Professional Fees             1,183.00
          12/31/2019       305        Fred Caruso                                Professional Fees             1,008.00
          12/31/2019       305        Jenner & Block                             Professional Fees            39,644.38
          12/31/2019       305        Jenner & Block                             Professional Fees           158,577.52
          12/31/2019       305        Miller Johnson Snell & Cummiskey           Professional Fees             6,679.30
          12/31/2019       305        Pachulski Stang Ziehl & Jones LLP          Professional Fees            11,840.70
          12/31/2019       305        Plews Shadley Racher & Braun LLP           Professional Fees            13,402.90
          12/31/2019       305        Plews Shadley Racher & Braun LLP           Professional Fees            53,611.60
          12/31/2019       305        Rubin & Levin                              Professional Fees             1,544.80
           1/31/2020       274        Barnes & Thornburg                         Professional Fees            88,871.86
           1/31/2020       274        Barnes & Thornburg                         Professional Fees            69,556.58
           1/31/2020       274        Jenner & Block                             Professional Fees            67,235.76
           1/31/2020       274        Jenner & Block                             Professional Fees           268,943.04
           1/31/2020       274        Miller Johnson Snell & Cummiskey           Professional Fees            40,323.00
 Case 18-09108-RLM-11                    Doc 1346      Filed 11/19/20        EOD 11/19/20 15:48:58          Pg 12 of 15


In re: USA Gymnastics                                                                                   Case No. 18-09108
                                                                                                          10/01-10/31/2020
                                          LISTING OF AGED ACCOUNTS PAYABLE

                              Days
Invoice Date               Outstanding                      Vendor                     Description             Amount
               1/31/2020      274        Pachulski Stang Ziehl & Jones LLP          Professional Fees            25,618.30
               1/31/2020      274        Plews Shadley Racher & Braun LLP           Professional Fees            19,747.10
               1/31/2020      274        Plews Shadley Racher & Braun LLP           Professional Fees            78,988.40
               1/31/2020      274        Rubin & Levin                              Professional Fees             2,960.10
                2/1/2020      273        Jenner & Block                             Professional Fees            31,318.11
               2/28/2020      246        Jenner & Block                             Professional Fees           125,272.44
               2/28/2020      246        Jenner & Block                             Professional Fees            57,362.04
               2/28/2020      246        Miller Johnson Snell & Cummiskey           Professional Fees            50,358.00
               2/28/2020      246        Pachulski Stang Ziehl & Jones LLP          Professional Fees            26,783.30
               2/28/2020      246        Plews Shadley Racher & Braun LLP           Professional Fees            17,323.10
               2/28/2020      246        Plews Shadley Racher & Braun LLP           Professional Fees            69,292.40
               2/28/2020      246        Rubin & Levin                              Professional Fees             6,962.40
               3/31/2020      214        Development Specialists, Inc               Professional Fees               588.00
               3/31/2020      214        Fred Caruso                                Professional Fees             1,368.00
               3/31/2020      214        Jenner & Block                             Professional Fees           229,448.16
               3/31/2020      214        Miller Johnson Snell & Cummiskey           Professional Fees            52,243.00
               3/31/2020      214        Pachulski Stang Ziehl & Jones LLP          Professional Fees            57,360.20
               3/31/2020      214        Pachulski Stang Ziehl & Jones LLP          Professional Fees           239,829.28
               3/31/2020      214        Plews Shadley Racher & Braun LLP           Professional Fees            18,208.40
               3/31/2020      214        Plews Shadley Racher & Braun LLP           Professional Fees            72,833.60
               3/31/2020      214        Rubin & Levin                              Professional Fees             6,577.00
               4/30/2020      184        Jenner & Block                             Professional Fees            35,595.54
               4/30/2020      184        Jenner & Block                             Professional Fees           143,642.01
               4/30/2020      184        Miller Johnson Snell & Cummiskey           Professional Fees            54,486.40
               4/30/2020      184        Miller Johnson Snell & Cummiskey           Professional Fees            13,366.60
               4/30/2020      184        Pachulski Stang Ziehl & Jones LLP          Professional Fees            26,970.96
               4/30/2020      184        Pachulski Stang Ziehl & Jones LLP          Professional Fees             6,573.40
               4/30/2020      184        Plews Shadley Racher & Braun LLP           Professional Fees            18,508.70
               4/30/2020      184        Plews Shadley Racher & Braun LLP           Professional Fees            74,075.45
               4/30/2020      184        Rubin & Levin                              Professional Fees            17,035.95
               5/31/2020      153        Barnes & Thornburg                         Professional Fees             1,578.63
               5/31/2020      153        Barnes & Thornburg                         Professional Fees               862.40
               5/31/2020      153        Jenner & Block                             Professional Fees            43,622.19
               5/31/2020      153        Jenner & Block                             Professional Fees           175,187.04
               5/31/2020      153        Miller Johnson Snell & Cummiskey           Professional Fees            57,096.89
               5/31/2020      153        Miller Johnson Snell & Cummiskey           Professional Fees            13,687.10
               5/31/2020      153        Plews Shadley Racher & Braun LLP           Professional Fees           113,380.60
               5/31/2020      153        Plews Shadley Racher & Braun LLP           Professional Fees            28,337.20
               5/31/2020      153        Rubin & Levin                              Professional Fees            11,856.97
               5/31/2020      153        Rubin & Levin                              Professional Fees             2,940.10
               6/30/2020      123        Jenner & Block                             Professional Fees            57,127.41
               6/30/2020      123        Jenner & Block                             Professional Fees           231,701.46
               6/30/2020      123        Jenner & Block                             Professional Fees            (9,173.98)
               6/30/2020      123        Miller Johnson Snell & Cummiskey           Professional Fees            51,278.45
               6/30/2020      123        Miller Johnson Snell & Cummiskey           Professional Fees            12,328.60
               6/30/2020      123        Miller Johnson Snell & Cummiskey           Professional Fees            (3,156.22)
               6/30/2020      123        Pachulski Stang Ziehl & Jones LLP          Professional Fees           (37,928.33)
 Case 18-09108-RLM-11                 Doc 1346      Filed 11/19/20        EOD 11/19/20 15:48:58              Pg 13 of 15


In re: USA Gymnastics                                                                                    Case No. 18-09108
                                                                                                           10/01-10/31/2020
                                       LISTING OF AGED ACCOUNTS PAYABLE

                           Days
Invoice Date            Outstanding                      Vendor                         Description             Amount
           6/30/2020       123        Plews Shadley Racher & Braun LLP               Professional Fees            95,310.60
           6/30/2020       123        Plews Shadley Racher & Braun LLP               Professional Fees            23,414.60
           6/30/2020       123        Plews Shadley Racher & Braun LLP               Professional Fees           (14,398.65)
           6/30/2020       123        Rubin & Levin                                  Professional Fees            10,889.40
           6/30/2020       123        Rubin & Levin                                  Professional Fees             2,645.50
           6/30/2020       123        Rubin & Levin                                  Professional Fees           (10,000.00)
           7/31/2020        92        Rubin & Levin                                  Professional Fees               619.30
           7/31/2020        92        Rubin & Levin                                  Professional Fees             2,480.50
           8/31/2020        61        FrankGecker                                    Professional Fees            16,676.12
           8/31/2020        61        Jenner & Block                                 Professional Fees           146,654.48
           8/31/2020        61        Miller Johnson Snell & Cummiskey               Professional Fees            49,890.00
           8/31/2020        61        Miller Johnson Snell & Cummiskey               Professional Fees             12463..4
           8/31/2020        61        Miller Johnson Snell & Cummiskey               Professional Fees            62,353.40
           8/31/2020        61        Plews Shadley Racher & Braun LLP               Professional Fees           138,482.95
           8/31/2020        61        Plews Shadley Racher & Braun LLP               Professional Fees            34,003.60
           8/31/2020        61        Jenner & Block                                 Professional Fees            187094.74
           9/30/2020        31        Miller Johnson Snell & Cummiskey               Professional Fees            29,346.08
           9/30/2020        31        Miller Johnson Snell & Cummiskey               Professional Fees             7,324.90
           9/30/2020        31        Miller Johnson Snell & Cummiskey               Professional Fees             6,093.00
           9/30/2020        31        Miller Johnson Snell & Cummiskey               Professional Fees             1,499.20
           9/30/2020        31        Plews Shadley Racher & Braun LLP               Professional Fees           108,994.05
           9/30/2020        31        Plews Shadley Racher & Braun LLP               Professional Fees            27,082.60
           9/30/2020        31        Rubin & Levin                                  Professional Fees             5,834.88
           9/30/2020        31        Rubin & Levin                                  Professional Fees             1,453.10
          10/31/2020        0         US Center for Safe Sport                       Professional Fees            90,460.38
          10/31/2020        0         Expense Reimbursments                           Administrative              19,880.52

                                      Total Post Petition                                                      4,934,496.06
                                        Includes 20% Holdback on Professional fees
Case 18-09108-RLM-11                 Doc 1346         Filed 11/19/20   EOD 11/19/20 15:48:58   Pg 14 of 15



In re: USA Gymnastics                                              Case No. 18-09108
                                                                     10/01-10/31/2020

               SUMMARY OF UNPAID POST ACCOUNTS PAYABLE

Accounts Payable Reconciliation
Total Accounts Payable at the beginning of the reporting period            4,925,715
+ Amounts billed during the period                                         1,937,881
- Amounts paid during billing period                                      (1,929,100)
Total Accounts Payable at the end of the reporting period                  4,934,496
Accounts Payable Aging
0-30 days old                                                                110,341
31-60 days old                                                               187,628
61-90 days old                                                               635,155
90+ days old                                                               4,001,372
Total Accounts Payable                                                     4,934,496
   Case 18-09108-RLM-11           Doc 1346      Filed 11/19/20     EOD 11/19/20 15:48:58       Pg 15 of 15




In re: USA Gymnastics                                                                    Case No. 18-09108
                                                                                           10/01-10/31/2020

                                                MOR-6
                                         DEBTOR QUESTIONNAIRE

Must be completed each month                                                             Yes          No

 1 Have any assets been sold or transferred outside the normal course of business this                 X
   reporting period? If yes, provide an explanation below.
 2 Have any funds been disbursed from any accounts other than a debtor in possession                   X
   account this reporting period? If yes, provide an explanation below.
 3 Have all postpetition tax returns been timely filed? If no, provide an explanation    X
   below.
 4 Are workers compensation, general liability and other necessary insurance coverages   X
   in effect? If no, provide an explanation below.
 5 Has any bank account been opened during the reporting period? If yes, provide                       X
   documentation identifying the opened account(s).
